              Case 19-31313-sgj11 Doc 3 Filed 04/12/19                                       Entered 04/12/19 14:14:29           Page 1 of 3




 Fill in this information to identify the case:

 Debtor name         Regents Holdings, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 11, 2019                          X /s/ Michael J. "Nick" McCune
                                                                       Signature of individual signing on behalf of debtor

                                                                       Michael J. "Nick" McCune
                                                                       Printed name

                                                                       Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                    Case 19-31313-sgj11 Doc 3 Filed 04/12/19                                    Entered 04/12/19 14:14:29                            Page 2 of 3


 Fill in this information to identify the case:
 Debtor name Regents Holdings, Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS                                                                               Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 1218, Inc.                                                     Parent Company                                                                                                    $0.00
 4112 Swiss Ave
 Dallas, TX 75204
 Bradley Arant Boult                                            legal services                                                                                                    $0.00
 Cummings LLP
 Suite 450, One
 Jackson Place
 188 East Capitol
 Street
 PO Box 1789
 Jackson, MS
 39215-1789
 Chris Gummer                                                   Tax accounting                                                                                                    $0.00
 Gummer Group
 14180 Dallas Pkwy
 #400
 Dallas, TX 75254
 Chris Minton                                                   lawsuit pending         Contingent                                                                                $0.00
 c/o Michael J.                                                                         Unliquidated
 Malouf, Jr., Esq.                                                                      Disputed
 Malouf & Malouf                                                                        Subject to
 501 E. Capitol St.                                                                     Setoff
 Jackson, MS 39201
 Eileen McCarthy                                                lawsuit pending         Contingent                                                                                $0.00
 c/o Michael J.                                                                         Unliquidated
 Malouf, Jr., Esq.                                                                      Disputed
 Malouf & Malouf                                                                        Subject to
 501 E. Capitol St.                                                                     Setoff
 Jackson, MS 39201
 Holly Cohoon                                                   lawsuit pending         Contingent                                                                                $0.00
 c/o Michael J.                                                                         Unliquidated
 Malouf, Jr., Esq.                                                                      Disputed
 Malouf & Malouf                                                                        Subject to
 501 E. Capitol St.                                                                     Setoff
 Jackson, MS 39201




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-31313-sgj11 Doc 3 Filed 04/12/19                                    Entered 04/12/19 14:14:29                            Page 3 of 3


 Debtor    Regents Holdings, Inc.                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Internal Revenue                                               taxes                                                                                                      Unknown
 Service
 Special Procedures
 - Insolvency
 PO Box 7346
 Philadelphia, PA
 19101-7346
 Jake Thompson                                                  lawsuit pending         Contingent                                                                                $0.00
 c/o Michael J.                                                                         Unliquidated
 Malouf, Jr., Esq.                                                                      Disputed
 Malouf & Malouf                                                                        Subject to
 501 E. Capitol St.                                                                     Setoff
 Jackson, MS 39201
 John Matthews                                                  lawsuit pending         Contingent                                                                                $0.00
 c/o Michael J.                                                                         Unliquidated
 Malouf, Jr., Esq.                                                                      Disputed
 Malouf & Malouf                                                                        Subject to
 501 E. Capitol St.                                                                     Setoff
 Jackson, MS 39201
 Lori Beahm                                                     lawsuit pending         Contingent                                                                                $0.00
 c/o Michael J.                                                                         Unliquidated
 Malouf, Jr., Esq.                                                                      Disputed
 Malouf & Malouf                                                                        Subject to
 501 E. Capitol St.                                                                     Setoff
 Jackson, MS 39201
 Regents Consulting                                             lawsuit pending         Contingent                                                                                $0.00
 Group, LLC                                                                             Unliquidated
 c/o Michael V. Cory,                                                                   Disputed
 Jr., Esq.                                                                              Subject to
 Danks, Miller, &                                                                       Setoff
 Cory
 213 South Lamar St.
 Jackson, MS 39201
 Rick Morgan                                                    lawsuit pending         Contingent                                                                                $0.00
 c/o Michael J.                                                                         Unliquidated
 Malouf, Jr., Esq.                                                                      Disputed
 Malouf & Malouf                                                                        Subject to
 501 E. Capitol St.                                                                     Setoff
 Jackson, MS 39201




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
